Title: From George Washington to Elisha Sheldon, 31 May 1781
From: Washington, George
To: Sheldon, Elisha


                        
                            Sir
                            Head Quarters New Windsor May 31. 1781
                        
                        You will immediately put your Corps under marching orders &  make every possible provision for a
                            movement. It is the intention of this order, that the whole of the Infantry and all of the Cavalry who have been, or can be
                            prepared for the feild, should be held in the most perfect readiness to march on the shortest notice. Whatever articles
                            there are in the Stores, which are absolutely necessary for your men before they march, you will draw on your own Return, taking care not to extend the Return beyond the Articles now
                            actually wanting, & which cannot be dispensed with, and reporting the same, together with a minute state of yr Regt
                            on your arrival at the Army.
                        As you will before this time be able, to determine what the State of Connecticut will do respecting mounting
                            & equipping the Dismounted Dragoons of your Regt—if there should be a probability of effecting this, and it cannot
                            be compleated previous to your marching, in that case you will be at liberty to leave an Officer (and a few Dragoons if
                            necessary) to assist in collecting and bringing on the Horses & Accoutrements and carrying the resolution of the
                            State effectually into execution. I am Dr Sir Your Most obedt Servant

                    